Citation Nr: 0616174	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  97-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
August 13, 1995, in excess of 20 percent from November 27, 
2000 and in excess of 30 percent from March 13, 2003 for 
residuals of a Baker's cyst, right popliteal area with 
degenerative arthritis.  

2.  Entitlement to an increased (compensable) rating for 
Baker's cyst, left popliteal space.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
military service from October 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues on appeal were originally before the Board in 
September 2002, at which time the appeals were denied.  The 
appellant appealed the Board's September 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By Order dated September 9, 2003, the Court vacated 
the Board's September 2002 decision and remanded the case 
back to the Board for further action pursuant to a September 
2003 Joint Motion by VA and the appellant.

In February 2004, the Board remanded the issues on appeal 
back to the RO for additional evidentiary development and to 
cure a procedural defect.

In June 2004, the RO granted an increased rating to 10 
percent from August 13, 1995, to 20 percent from November 27, 
2000, and to 30 percent from March 13, 2003, for residuals of 
a Baker's cyst, right popliteal area.

In December 2004, the Board remanded the issues on appeal 
back to the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  From August 13, 1995, the residuals of a Baker's cyst, 
right popliteal area with degenerative arthritis, were 
manifested by X-ray evidence of arthritis, but without 
limitation of flexion to less than 45 degrees, with no 
limitation of extension, and without recurrent subluxation or 
lateral instability.  

2.  From November 27, 2000, the residuals of a Baker's cyst, 
right popliteal area with degenerative arthritis, were 
manifested by X-ray evidence of arthritis, but without 
limitation of flexion to less than 30 degrees, with no 
limitation of extension, and without recurrent subluxation or 
lateral instability.   

3.  From March 13, 2003, the residuals of a Baker's cyst, 
right popliteal area with degenerative arthritis, were 
manifested by X-ray evidence of arthritis, but without 
limitation of extension, and without recurrent subluxation or 
lateral instability.   

4.  The Baker's cyst, left popliteal space is manifested by 
X-ray evidence of arthritis and objective evidence of 
limitation of motion of the left knee, but without limitation 
of flexion to 30 degrees, without limitation of extension to 
10 degrees or more, and without recurrent subluxation or 
lateral in stability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent from August 13, 1995, for residuals of a Baker's 
cyst, right popliteal area with degenerative arthritis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5260, 5261 
(2005).

2.  The criteria for entitlement to a rating in excess of 20 
percent from November 27, 2000, for residuals of a Baker's 
cyst, right popliteal area with degenerative arthritis, have 
not bee met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5260, 5261 
(2005).

3.  The criteria for entitlement to a rating in excess of 30 
percent from March 13, 2003, for residuals of a Baker's cyst, 
right popliteal area with degenerative arthritis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5003, 5260, 5261 (2005).

4.  The criteria for entitlement to a10 percent evaluation 
(but no higher) for limitation of motion with X-ray evidence 
of arthritis due to the Baker's cyst, left popliteal space, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2004 VCAA letter, has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to submit 
pertinent evidence.  The Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the 
veteran has had the chance to submit evidence in response to 
the VCAA letters.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on these claims have been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Board finds the Dingess case is also applicable to claims 
for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the types of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
entitlement to rating in excess of 10 percent from August 13, 
1995, in excess of 20 percent from November 27, 2000 and in 
excess of 30 percent from March 13, 2003 for residuals of a 
Baker's cyst, right popliteal area with degenerative 
arthritis, any questions as to the appropriate effective 
dates to be assigned as to those issues are rendered moot.  

With regard to the issue of entitlement to an increased 
(compensable) rating for Baker's cyst, left popliteal space, 
the Board finds below that an increased rating is warranted.  
The Board further finds, however, that the evidence of record 
does not demonstrate that a rating in excess of 10 percent is 
warranted for the left knee disability.  Therefore, the 
failure to provide the veteran with the rating criteria for 
evaluation of the left knee disability does not change the 
outcome of this decision.  Furthermore, the Board has not 
assigned an effective date for the grant of the increased 
rating.  No prejudice will result from this decision due to a 
failure to provide the veteran with the laws and regulations 
governing effective dates.  The Board anticipates that the RO 
will take action to comply with Dingess prior to assignment 
of the effective date and the veteran will have a chance to 
submit relevant evidence at that time.  Under the 
circumstances, no useful purpose would be served by delaying 
appellate review for any remedial notice regarding other 
elements of the veteran's claims. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant. 


Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When assessing a 
claim for increased rating, the current level of disability 
is generally of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40, functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45, factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The regulations provide that, if a veteran has an unlisted 
disability such as the veteran's service-connected knee 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment and a 30 percent evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257.

Under Code 5260 for limitation of flexion, a 0 percent  
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees, and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, a 20 percent evaluation is warranted for 
extension limited to 15 degrees, a 30 percent evaluation is 
warranted for extension limited to 20 degrees, a 40 percent 
evaluation is warranted for extension limited to 30 degrees 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 
9- 98.  Moreover, in certain circumstances a claimant who has 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-2004 
(September 17, 2004).  

The RO has previously applied the rating criteria of Code 
7819 for benign skin growths in rating the two disabilities 
which calls for rating as scars, disfigurement, etc.  
However, the medical evidence does not show any tender and 
painful scars to warrant a 10 percent rating under Code 7804, 
nor is there any limitation of function due to any scars 
associated with the service-connected disabilities to warrant 
a compensable rating under Code 7805.  There is also no 
evidence of superficial, poorly nourished scars with repeated 
ulceration to allow for a compensable rating under Code 7803.  
Nor is there competent evidence of record demonstrating that 
the service-connected disabilities are productive of deep 
scars or scars that cause limited motion, a scar that has an 
area of 144 square inches or greater, unstable scars, painful 
scars or any limitation of function due to scars.  The knee 
scars have consistently been described as well healed.  
Furthermore, the Board finds the most appropriate Diagnostic 
Codes to evaluate the service-connected knee disabilities are 
Diagnostic Code 5260 and 5261.  


Entitlement to a rating in excess of 10 percent from August 
13, 1995 for residuals of a Baker's cyst, right popliteal 
area with degenerative arthritis.  

A June 2004 rating decision granted an increased rating to 10 
percent for the service-connected right knee disability under 
Diagnostic Code 5299-5257.  

At the time of a September 1995 VA examination, the veteran 
reported that his right knee would give way approximately 
once per month.  He reported that he experienced pain with 
prolonged standing and walking and could no longer run.  It 
was noted that the veteran had a normal gait without an 
assistive device.  He could not hop on the right foot but 
could hop on the left.  The right knee would extend to 170 
degrees and flexed normally but there was pain on motion.  
The pertinent impression was degenerative joint disease of 
the right knee.  X-rays revealed a mild degree of 
osteoarthritis bilaterally without evidence of an associated 
erosive arthropathy.  

While the RO assigned a 10 percent disability evaluation 
under Diagnostic Code 5257, the Board finds there is no 
competent evidence of record documenting the presence of 
subluxation or lateral instability in the right knee during 
the pertinent time period.  The veteran has alleged that he 
experienced instability in the knee but the September 1995 VA 
examination did not document ligamentous laxity.  The veteran 
is a lay person and is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board further notes, however, that there was X-ray 
evidence of arthritis in the right knee.  Furthermore, while 
it appeared that the veteran had a full range of motion in 
the knee, there was an annotation of the presence of pain on 
motion.  While the extent of the pain was not quantified, the 
Board finds that the presence of pain could be productive of 
limitation of motion of the right knee.  The examiner noted 
that the knee flexed normally but did not indicate that the 
range of motion of extension was full.  Therefore, the Board 
finds, upon application of the benefit of the doubt, that the 
right knee disability is manifested by some limitation of 
extension which is not productive of a 10 percent disability 
evaluation under Diagnostic Code 5261.  The knee is correctly 
evaluated as 10 percent disabling based on the presence of 
painful motion and X-ray evidence of arthritis under 
Diagnostic Code 5003.  The Board finds a rating in excess of 
10 percent is not warranted for the right knee disability 
from August 13, 1995.  

The Board finds a compensable evaluation is not warranted 
under either of the Diagnostic Codes based on limitation of 
extension or flexion based on pain on use or during flares as 
the possible extent of loss of motion due to pain on use or 
during flares was not quantified.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  


Entitlement to a rating in excess of 20 percent from November 
27, 2000 for residuals of a Baker's cyst, right popliteal 
area with degenerative arthritis.  

On VA examination in November 2000, the veteran complained of 
pain in the right knee on increased activity or with the 
weather.  He reported that the knee would give out in the 
past causing him to fall but this had not happened since two 
years prior.  He reported weakness and fatigability which he 
related to the front of his knee.  He limped on the right but 
only when the knee hurt.  At the time of the examination, his 
knee was not hurting him.  Physical examination of the right 
knee revealed an essentially normal gait.  There was a well-
healed posterior incision plus and anterior arthroscopic 
portal.  The cruciate collateral ligaments were stable.  
McMurray's test on external rotation was negative, internal 
rotation resulted in a slight complaint of discomfort 
laterally.  The range of motion of the right knee was 0 
degrees extension to 130 degrees of flexion.  The impression 
was status post two surgeries on the right knee for Baker's 
cyst, popliteal region and one subsequent arthroscopic 
surgery.  Functional impairment which was due to degenerative 
joint disease was rated mild to moderate with a functional 
loss in degrees in the range of motion of 5 to 10 degrees for 
flexion of the knee.  Regarding functional impairment due to 
the Baker's cyst, the examiner opined this would be mild at 
best.  November 1998 X-rays were referenced as revealing mild 
to moderate bilateral degenerative joint disease.  

The Board finds that a rating in excess of 20 percent is not 
warranted for the service-connected right knee disability 
from November 27, 2000.  An increased rating is not warranted 
under Diagnostic Code 5257 as there is no competent evidence 
of record of the presence of recurrent subluxation or lateral 
instability.  The cruciate collateral ligaments were found to 
be stable.  

An increased rating is not warranted under Diagnostic Code 
5260.  The extent of flexion was determined to be to 130 
degrees which is non-compensable.  Even when functional loss 
is taken into account, the extent of limitation of flexion 
was determined to be 120 degrees.  This again is non-
compensable under this Diagnostic Code.  A 10 percent 
evaluation is warranted based on the presence of 
non-compensable limitation of flexion and X-ray evidence of 
arthritis under Diagnostic Code 5003.  

An increased rating is not warranted when the knee is 
evaluated under Diagnostic Code 5216 as extension was found 
to be full even when function impairment for pain on use or 
during flares was taken into account.  A separate rating 
based on the presence of X-ray evidence of arthritis is not 
appropriate as there is no evidence of any limitation of 
extension at all.  

The Board finds that separate ratings based on the presence 
of recurrent subluxation or lateral instability of the knee 
under Diagnostic Code 5257 and limitation of flexion of the 
knee under Diagnostic Code 5003 are not appropriate here.  
The RO evaluated the knee disability by analogy to 5257.  The 
Board finds, however, that this is an incorrect analogical 
rating as there is no competent evidence of the presence of 
subluxation or lateral instability.  The correct rating by 
analogy is to rate the knee based on limitation of motion.  


Entitlement to a rating in excess of 30 percent from March 
13, 2003 for residuals of a Baker's cyst, right popliteal 
area with degenerative arthritis.  

A private medical examination was conducted in March 2003.  
The veteran reported continuous pain in the right knee with 
frequent episodes of catching and popping and frequent 
episodes of giving way.  He stated that he could only walk 
one block, could only stand one half an hour at a time, and 
could only sit one half hour at a time.  The veteran walked 
with an antalgic gait using a cane.  Physical examination of 
the knee revealed that the active range of motion in the knee 
revealed a lack of extension to 20 degrees and flexion was 
108 degrees.  The ligaments were stable.  The examiner noted 
that the veteran complained of moderate pain in the right 
knee throughout the range of motion testing and mild pain in 
the left knee on patellofemoral articulation.  The diagnoses 
were status post excision of the Baker's cyst of the right 
knee times two, status post arthroscopic surgery on the right 
knee, recurrent Baker's cyst of the right knee and 
degenerative arthritis in the right.  The examiner opined 
that the functional impairment in the right knee was moderate 
to severe.  

A December 2003 VA clinical record revealed that the range of 
motion of the right knee was 0 to 110 degrees.  Lachman's and 
McMurray's tests were negative.  The assessment was right 
knee degenerative joint disease.  

At the time of an April 2004 VA examination, the veteran 
complained of pain in the right knee and used a brace.  He 
reported collapsing, swelling, trouble walking more than two 
blocks and an inability to do stairs or squatting.  The knee 
did not lock.  Physical examination of the right knee 
revealed flexion from 4 degrees to 125 degrees.  There was 1+ 
anterior drawer sign and negative Lachman's and pivot shift 
signs.  The diagnoses were popliteal cyst of the right knee 
with two surgeries and degenerative arthritis in the right 
knee.  The examiner noted that the Baker's cyst with 
associated arthritis in the knee was not unusual and is 
rather more commonly associated with arthritis of the knee.  
The additional functional loss in the right knee could be due 
to pain rather than fatigue, weakness, or incoordination 
during flare-ups.  No instability was noted in either knee.  
The examiner was unable to distinguish between the 
symptomalogy associated with the Baker's cyst and that caused 
by degenerative arthritis of the knees.  The veteran was able 
to carry on the daily activities of living but was restricted 
from extensive walking, squatting, and stairs as these 
activities would increase the symptomalogy in both knees.  
Pain would be the additional functional impairment.  The 
examiner did not appreciate weakness, fatigability or 
incoordination.  April 2004 X-rays were referenced as 
revealing slight degenerative changes.  

An August 2004 clinical record revealed that the veteran had 
chronic right knee pain and moderate degenerative joint 
disease based on X-rays.  The veteran was provided with a 
medial off loader brace.  He reported that pain was 5/10.  He 
was able to ambulate well and the knee was stable.  

A February 2005 VA clinical record indicates that the veteran 
reported pain and giving way in the right knee.  He had 
occasionally used a cane and a brace.  He walked with a limp 
on the right leg.  The range of motion was from 3 to 130 
degrees.  Ligaments were intact.  

The most recent VA examination of the right knee was 
conducted in June 2005.  The veteran reported that his knee 
hurt almost daily with the pain being 6/10.  He reported the 
knee giving way approximately once per month but he did not 
fall down.  There were no flare-ups, braces or ambulatory 
aids.  He was not receiving current treatment.  The veteran 
could walk a maximum of one block or so at a time.  Physical 
examination revealed a minimal limp on the right.  There were 
well healed medial popliteal scars without tenderness to 
palpation.  The ligaments were stable.  McMurray's test and 
internal and external torsion were negative.  There was no 
fatigability.  Range of motion was that the veteran lacked 
two degrees of full extension and flexion was to 110 degrees.  
There was some complaints of pain at the terminal end of 
flexion.  There was no change in the range of motion with 
repeat flexion.  The diagnosis was right knee with tear of 
the medial meniscus, degenerative changes in the lateral 
meniscus and degenerative joint disease.  There was no 
Baker's cyst present.  The functional impairment was opined 
to be moderate without weakness or fatigability.  There was 
minimal incoordination and a minimal limp on the right.  

The Board finds a rating in excess of 30 percent from March 
13, 2003 is not warranted for the residuals of the Baker's 
cyst of the right knee with degenerative arthritis.  

The veteran is already receiving the schedular maximum under 
Diagnostic Code 5257 and a rating in excess of 30 percent 
cannot be assigned under this Diagnostic Code.  Again, the 
Board finds that this is an inappropriate Diagnostic Code to 
evaluate the knee on as there is no competent evidence of the 
presence of subluxation or lateral instability.  The 
ligaments in the knee were found to be stable on repeat 
examinations.  

A rating in excess of 30 percent is not warranted when the 
knee disability is evaluated under Diagnostic Code 5260 based 
on limitation of flexion.  The veteran is already receiving 
the schedular maximum which is assignable under this 
Diagnostic Code.  As the veteran is already receiving the 
maximum for limitation of flexion, an increased rating cannot 
be assigned under this Diagnostic Code upon evaluation of 
functional loss due to pain on use or during flares.  

An increased rating is not warranted for the knee disability 
when it is evaluated under Diagnostic Code 5261.  The 
examiner who conducted the private medical examination in 
March 2003 noted that limitation of extension was 20 degrees.  
However, the subsequent physical examinations of the knee did 
not indicate that the level of impairment of extension was 
this great.  The other three examinations conducted during 
the pertinent time period indicated that the limitation of 
extension was either two, three or four degrees.  Based on 
these findings, the Board finds the preponderance of the 
evidence demonstrates that the limitation of extension of the 
right knee is, at most 4 degrees.  This equates to a non-
compensable evaluation under Diagnostic Code 5261.  There is 
no competent evidence of record indicating that additional 
loss of extension would result when functional impairment was 
taken into account.  

Even if the knee were evaluated under Diagnostic Code 5257 
based on other impairment of the knee, despite the presence 
of competent evidence demonstrating the presence of 
subluxation or lateral instability, the Board finds that 
separate evaluations would not be appropriate for limitation 
of flexion and limitation of extension.  Assignment of 
separate ratings for limitation of flexion or extension 
together with a rating based on other impairment of the knee 
when such impairment is lacking would constitute 
impermissible pyramiding of claims.  38 C.F.R. § 4.14 
provides that the evaluation of the same manifestations under 
different Diagnostic Codes are to be avoided.  This means 
that pyramiding shall be avoided where it results in the 
evaluation of the same symptoms and manifestations under 
different diagnoses.  Fanning v. Brown, 4 Vet. App. 225 
(1993).  The Court further delineated the concept of 
pyramiding in its decision of Brady v. Brown, 4 Vet. App. 
203, 206 (1993), where it noted that the veteran could not be 
compensated twice, or more, for symptomatology resulting from 
the same disability.  The assignment of the 30 percent 
evaluation by the RO was based on pain in the knee which 
resulted in loss of motion. 


Entitlement to an increased (compensable) rating for Baker's 
cyst, left popliteal space.  

At the time of a September 1995 VA examination, the veteran 
reported that he experienced pain with prolonged standing and 
walking and could no longer run.  It was noted that the 
veteran had a normal gait without an assistive device.  He 
could not hop on the right foot but could hop on the left.  
Physical examination of the left knee was entirely within 
normal limits with a full range of motion.  The pertinent 
impression was degenerative joint disease of the right knee.  
X-rays revealed a mild degree of osteoarthritis bilaterally 
without evidence of an associated erosive arthropathy.  There 
was no arthritis in the left knee noted.  

On VA examination in November 2000, the veteran complained of 
pain in the right knee but the left knee was not mentioned.  
November 1998 X-rays were referenced as revealing mild to 
moderate bilateral degenerative joint disease.  

A private medical examination was conducted in March 2003.  
The veteran reported some problems with his left knee but the 
right knee was worse.  At the time of the examination, he 
complained of pain in his right knee but not his left.  He 
stated that he could only walk one block, could only stand 
one half an hour at a time, and could only sit one half hour 
at a time.  The veteran walked with an antalgic gait using a 
cane.  Physical examination of the left knee revealed a lack 
of extension of 3 degrees and flexion was 130 degrees.  The 
knee was stable.  The examiner noted that the veteran 
complained of mild pain in the left knee on patellofemoral 
articulation.  The diagnoses were status post excision of the 
Baker's cyst of the right knee times two, status post 
arthroscopic surgery on the right knee, recurrent Baker's 
cyst of the right knee and degenerative arthritis in the 
right and, to a lesser extent, left knee.  The examiner 
opined that the functional impairment in the right knee was 
moderate to severe.  There was no indication that the left 
knee was productive of functional impairment.  

At the time of an April 2004 VA examination, the veteran 
complained of pain in the left knee and trouble squatting and 
bending.  It was noted that there was no history of a Baker's 
cyst or surgery but he complained of pain and crepitation.  
Physical examination of the left knee revealed a range of 
motion from 2 degrees to 140 degrees.  Ligaments were intact.  
There was negative drawer sign, Lachman's, pivot shift and 
McMurray's signs.  The diagnoses were no history of popliteal 
cyst but arthritis was present.  The examiner noted that 
Baker's cyst with associated arthritis in the knee was not 
unusual and is rather more commonly associated with arthritis 
of the knee.  No instability was noted in either knee.  The 
examiner was unable to distinguish between the symptomalogy 
associated with the Baker's cyst and that caused by 
degenerative arthritis of the knees.  The veteran was able to 
carry on the daily activities of living but was restricted 
from extensive walking, squatting, and stairs as these 
activities would increase the symptomalogy in both knees.  
Pain would be the additional functional impairment.  The 
examiner did not appreciate weakness, fatigability or 
incoordination.  April 2004 X-rays were referenced as 
revealing slight degenerative changes.  

The most recent VA examination of the left knee was conducted 
in August 2005.  The veteran denied that he had surgery and 
did not use a brace or ambulatory aids.  The knee reportedly 
hurt on a daily basis being 7/10.  He reported that the knee 
would give way about once or twice per week but he did not 
fall down.  There was no current treatment or flare-ups.  
Regular activities were unaffected.  Gait was normal.  The 
ligaments were stable and there was no fatigability.  Range 
of motion was from 0 degrees extension to 105 degrees of 
flexion with slight complaint of pain at terminal flexion 
without changes on repeated flexion.  The impression was left 
knee with minimal incipient patellar degenerative joint 
disease.  Functional impairment was close to moderate.  There 
was no weakness, fatigability or incoordination.  

The Board finds that an increased rating is not warranted for 
the left knee disability when it is evaluated under 
Diagnostic Code 5257 as physical examinations demonstrated 
that the ligaments were stable.  There is no competent 
evidence of record of the presence of subluxation or lateral 
instability.  

The Board finds that a 10 percent rating is warranted for the 
service-connected left knee under Diagnostic Code 5003 based 
on the presence of X-ray evidence of arthritis and the 
presence of non-compensable limitation of extension and 
non-compensable limitation of flexion of the left knee.  A 
rating in excess of 10 percent for limitation of flexion or 
extension is not warranted as the competent evidence of 
record demonstrates that the veteran does not experience 
compensable limitation of motion for either flexion or 
extension.  A rating in excess of 10 percent is also not 
warranted upon consideration of functional loss due to pain 
on use or during flares.  While the examiner who conducted 
the most recent VA examination opined that functional 
impairment would be close to moderate, his range of motion 
testing (0-105 degrees) did not reveal a significant loss of 
motion.  The examiner noted that there was no weakness, 
fatigability or incoordination present.  The Board finds that 
the assignment of the 10 percent evaluation takes into 
account the veteran's complaints of pain on use.  

Conclusion

The evidence of record does not indicate that the veteran's 
service connected disabilities presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  Specifically, the service-connected 
knee disabilities have not required frequent periods of 
hospitalization, and there is no evidence that they have 
resulted in marked interference in employment as to render 
impracticable the application of regular schedular standards. 
38 C.F.R. § 3.321(b).  


ORDER

Entitlement to a rating in excess of 10 percent from August 
13, 1995, in excess of 20 percent from November 27, 2000 and 
in excess of 30 percent from March 13, 2003 for residuals of 
a Baker's cyst, right popliteal area with degenerative 
arthritis, is not warranted.  To this extent, the appeal is 
denied.

Entitlement to a 10 percent evaluation for Baker's cyst, left 
popliteal space, is warranted.  To this extent, the appeal is 
granted subject to the laws and regulations governing 
monetary awards.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


